Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 1/5/2021.

                                     Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 11-13, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda et Al (Us 6,887,650). 
With respect to claim 11, Shimoda et al ‘650 teach a method of selecting semiconductor chips comprising: A)    providing the semiconductor chips “12a”in a composite,
B)    producing a cohesive, mechanical first connection “11” between the semiconductor chips “12a”and a carrier film”10”,
C)    singulating the semiconductor chips(9a), wherein the carrier film mechanically connects the semiconductor chips to one another after singulation,
D)    selectively weakening the first connection between some singulated semiconductor chips and the carrier film, depending on electro-optical and / or electrical properties of the semiconductor chips, (99B)and

With respect to claim 12, Shimoda et al teach the method, wherein, in method step D), the first connection between the carrier film and the semiconductor chips is selectively weakened by UV radiation(para 0204, col.29, lines 14-31).
With respect to claim 13, Shimoda et al  teach the method, wherein, in method step D), the first connection between the carrier film and a plurality of semiconductor chips is selectively weakened in a single method step(para 0020,col.29, lines 13-31)
With respect to claim 19, Shimoda et al teach the method, wherein the following method steps are carried out within method step E) to remove the semiconductor chips from the carrier film:
arranging an adhesive film”14” on the side of the semiconductor chips facing away from the carrier film such that the adhesive film produces a cohesive, mechanical second connection”15” with the semiconductor chips, wherein the first connection “11”between the semiconductor chips “12a”and the carrier film”10” is stronger than the second connection”15” between the semiconductor chips and the adhesive film when the first connection has not been weakened, and
the first connection between the semiconductor chip and the carrier film is weaker than the second cohesive connection between the semiconductor chip and the adhesive film when the first connection has been weakened, and removing the adhesive film, wherein semiconductor chips whose first connection to the carrier film has been weakened are removed from the carrier film. (para 0118,0128,0153,0156,0169,0186,0199,0230,0344,0345)(see 9A-9C, 13A-13D, 14A-14B, 16A-16E, and 17A-17E)
With respect to claim 20, Shimoda et al teach the method, wherein a distance between adjacent semiconductor chips is increased by stretching the carrier film and / or the adhesive film.
                                    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al in combination with Huska et al (US 2016/0276205).
With respect to claim 15, Shimoda et al do not teach  the method according to claim 14, wherein, in method step E), the semiconductor chips are removed depending on their spatial arrangement so that the distance between adjacent semiconductor chips that remain on the carrier film and / or adjacent semiconductor chips removed from the carrier film is at least 200 microns. It would have been obvious to one of ordinary skill in the art to choose the distance between adjacent semiconductor chips that remain on the carrier film and / or adjacent semiconductor chips removed from the carrier film depending upon final  designed spatial  arrangements of chips.
With respect to claim 16, Shimoda et al do not teach the method, wherein, prior to method step D), to selectively weakening the first connections between the semiconductor chips and the carrier film, a map is created, wherein the map comprises the electro-optical and / or electrical properties of the 
Huska et al’205 teach data map of the dies 220 may be provided with the wafer tape 218. The data map may include a digital file providing information that describes the specific quality and location of each die on the wafer tape (para 0050-0051; 0064-0065, 0088-0089, 0090). It would have been obvious to one of ordinary skill in the art to modify the method of Shimoda et al by the teaching of Huska et al to control  the process  the correct die 220 on the wafer tape 218 for transfer to the product substrate 210 (see para 0050-0051).
With respect to claim 17, Shimoda et al do not teach  the method, wherein the method steps D) and E) are performed alternately several times in succession.
With respect to claim 18, Shimoda et al do not teach the method, wherein, in method step E) the semiconductor chips are removed from the carrier film by suction.
With respect to claims 17, 18  Huska et al teach suction of chips (para 0062, para 0127). It would have been obvious to one of ordinary skill in the art to modify the invention of Shimoda et al by suction of chips a Allowable Subject Matterpplying negative pressure as alternative techniques taught by Huska et al.
Allowable Subject Matter
                                          Claim 22 is allowed.
Claims 14, 15, 21, 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust22. (Currently Amended) A method of selecting semiconductor chips comprising: A)    providing the semiconductor chips in a composite, B)    producing a cohesive, mechanical first connection between 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 1/5/2021 have been fully considered but they are not persuasive. 
Applicant argues that  Shimoda fails to disclose that the semiconductor bodies are weakened depending on their electrooptical and/or electrical properties as recited in Claim 11. In contrast, with respect to Fig. 9A to 9C, it appears that the peeling layer 11 is radiated with light L in regions where the final substrate 14 comprises the adhesive layer 15 and the he weakening by the light L is determined by the structure of the adhesive layer 15 on the final substrate 14 and not by any properties of semiconductor bodies 12a.
 However, with respect to claims 11-13 16-20 with broad in scope,   Shimoda et al  teach method of selecting semiconductor chips comprising: A)    providing the semiconductor chips in a composite, B)    producing a cohesive, mechanical first connection between the semiconductor chips and a carrier film, C)    singulating the semiconductor chips, wherein the carrier film mechanically connects .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Transferring the device form on substrate to another substrata.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITRI MULPURI/Primary Examiner, Art Unit 2816